                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO


In re:
ROMAN CATHOLIC CHURCH OF THE
ARCHDIOCESE OF SANTA FE, a New Mexico                              Chapter 11
corporation sole,

               Debtor.
                                                                   Case No. 18-13027-t11

_______________________________________________


                                AMENDED
                   NOTICE OF EMERGENCY HEARING ON
          DEFENDANT J.W.’S MOTION TO APPROVE STIPULATED ORDER
              GRANTING AND CONDITIONING RELEIF FROM STAY

       Defendant J.W., on March 5, 2019, filed a Motion to Approve Stipulated Order Granting

and Conditioning Relief from Stay Between Debtor and Defendant J.W. [Doc. 109].

       Plaintiff Creditor Thomas Paickattu filed an Objection to said Motion on March 8, 2019

[Doc. 115].

       NOTICE IS HEREBY GIVEN THAT that the Court has scheduled an emergency hearing

to consider Defendant J.W.’s Motion and Creditor Thomas Paickattu’s Objection, to be held

before the Honorable Judge David T. Thuma for Friday, March 15, 2019, at 1:30 p.m., m.d.t., in

the Pete V. Domenici United States Courthouse, Brazos Courtroom, 333 Lomas Blvd. NW,

Albuquerque, NM 87102. Parties must appear telephonically. Below is the information you

will need to appear telephonically. Please call the toll-free number approximately 5 minutes

prior to the start time. Call Number: 888-684-8852, Access Code: 3661269. You will be placed

on hold until the conference call is activated.




                                                1
Case 18-13027-t11        Doc 129     Filed 03/14/19   Entered 03/14/19 11:33:28 Page 1 of 2
                                            Respectfully submitted,

                                            Attorneys for Defendant J.W.

                                            CURTIS         AND    LUCERO
                                            215 CENTRAL AVENUE NORTHWEST
                                            THIRD FLOOR
                                            ALBUQUERQUE, NM 87102
                                            T 505-243-2808 F 505-242-0812
                                            lisa@curtislawfirm.org
                                            amalia@curtislawfirm.org
                                            laura@curtislawfirm.org

                                            Electronically signed
                                            /s/ Lisa K. Curtis, Esq.
                                            Lisa K. Curtis, Esq.
                                            Laura R. Callanan, Esq.


        Pursuant to F.R.C.P. 5(b)(3), F.R.B.P. 9036 and NM LBR 9036-1(b), I hereby certify that
service of the foregoing document was made on March 14, 2019 via electronic mail and the
notice of transmission facilities of the Bankruptcy Court’s case management and electronic filing
system to those parties who are registered CM/ECF participants in this case, in additional to the
following parties and counsel:

 Stephanie L. Schaeffer, Esq.                    Andrew B. Indahl, Esq.
 Walker & Associates, P.C.                       Altura Law Firm
 500 Marquette, NW, Suite 650                    500 Marquette Avenue, #1200, NW
 Albuquerque, NM 87102                           Albuquerque, NM 87102
 sschaeffer@walkerlawpc.com                      andy@alturalawfirm.com



/s/ Laura R. Callanan, Esq.
Lisa K. Curtis, Esq.
Laura R. Callanan, Esq.




                                              2
Case 18-13027-t11      Doc 129     Filed 03/14/19     Entered 03/14/19 11:33:28 Page 2 of 2
